: Case 1:20-cv-06985-LTS-SLC Document 49-9 Filed 12/11/20 Page 1of1
1¢ PGX
©

 

November 30, 2020

VIA _ CERTIFIED MAIL

KDC Consulting LLC
120 Crown Chase Drive
Stockbridge, GA 30281

Re: Curry, et al. v. PGX, LLC, et al.,
Case No. 1:20-cv-06985 (LTS) (SLC)

Dear Sir or Madam:

PGX, LLC (“PGX’’) has been named as a defendant in the above referenced lawsuit
commenced by your employee Mr. Kenneth Curry. Based upon the allegations set forth in the
Complaint, it appears that KDC Consulting LLC (“KDC”) may not have paid to Mr. Curry all of
the amounts that were due to him under federal and state wage payment law. The Complaint
also alleges that Mr. Curry did not receive accurate wage statements or notice of his rate of pay
under New York’s Wage Theft Prevention Act during the period of his employment by KDC.
Pursuant to that certain agreement into which PGX and KDC entered on or around January 22,
2018 (the “Agreement”), demand is hereby made that KDC cure any and all of the defects
alleged in the Complaint, and make Mr. Curry whole to the greatest extent available to him under
applicable law. A copy of the Complaint is included for your reference.

Please be advised that PGX is under a deadline to file a pleading in response to Mr. Curry’s
allegations. If the claims that Mr. Curry has asserted in the lawsuit are not withdrawn by December
10, 2020, PGX will be forced to conclude that KDC has failed to make Mr. Curry whole, and will
bring third party claims against KDC under the Agreement.

All of PGX’s rights are expressly reserved. Please be guided accordingly.

Very truly yours,

PGX, LL?

 

PGX, LLC

Enclosure: Complaint

ae

0 833.769.4555 | F 732.651.1195 | 646 Highway 18, Suite 205 | East Brunswick, NJ O8816
